El Juez Asociado Se. Wole
emitió la opinión del tribunal.
Esta es una moción para desestimar la apelación. La ape-lada ante la Corte de Distrito de Aguadilla, mientras actuaba temporalmente como juez de la misma el Juez Foote, se opuso a la partición de una herencia en la forma recomendada por el contador partidor y dicha oposición fué declarada con lugar. La resolución fué dictada el 21 de septiembre de 1914. Pedro Deliz Sosa apeló el 6 de octubre de 1914. El 16 de octubre de *5271914 la Corte de Distrito de Aguadilla concedió una prórroga •de 10 días para la presentación del proyecto de exposición del •caso. Nada se Mzo después por el apelante hasta el 31 de •octubre o sea cinco días después de haber expirado dicha pró-rroga, en que el apelante presentó al Juez de la Corte de Dis-trito de Aguadilla, Isidoro Soto Nussá, una solicitud para •que se concediera otra prórroga, y dicho juez el 2 de noviem-bre de 1914 concedió diez días más de prórroga a contar desde la fecha en que el apelante fuera notificado de la orden de la corte, cuya notificación se hizo el 3 de noviembre de 1914. La moción para desestimar esta apelación fué escrita el 20 de .noviembre y radicada en esta corte el 25 de noviembre El mismo día 25 de noviembre de 1914 el abogado del apelante .alegando varias razones para justificar su tardanza en pre-sentar la exposición del caso pidió a la Corte de Distrito de Aguadilla que le prorrogara el término para la presentación de dicho documento El Juez de Distrito de Aguadilla el 26 ■de noviembre de 1914 dictó una orden concediendo la moción •de prórroga y dándole al apelante hasta el 27 de noviembre para presentar la exposición del caso, fundando dicha orden •en la facultad que le confiere la sección 140 del Código de En-juiciamiento Civil. '
En el caso de Pardo v. Pardo, 19 D. P. R., 1188, se resol-■vió que mía corte de distrito no tenía facultades por razón de la sección 140 del Código de Enjuiciamiento Civil para ad-mitir una exposición del caso después que el término legal Tiabía expirado: Y en el caso de Ferrer v. El Pueblo, 14 D. P. R., 395, esta corte resolvió que una prórroga concedida des-pués de haber expirado el tiempo fijado por la ley era nula. De acuerdo con esta jurisprudencia y por razón de que una-prórroga fija de un término debe significar lo que ella misma ■dice, la apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
*528Los Jueces Asociados Sres. del Toro y Hutchison firma-ron haciendo constar estar conformes con la sentencia.